DETAILED ACTION
The present application is being examined under the AIA  first inventor to file provisions. This communication is in response to Applicant’s Terminal Disclaimer, Corrected Drawing and claims filed 12/15/2020 filed on 2/1/2019. Amendments to claims 1, 9, 11 and 19 have been entered. Claims 1-20 are pending in this application.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Even though the claimed limitations recite a method of organizing human activity, namely a series of steps to determine sources used to identify an entity associated with suspected fraud, the claims as amended overcome the 35 U.S.C. 101 rejection with respect to Step 2A, prong 2, of the 2019 Subject Matter Eligibility Guidance (2019 PEG).  The claim as a whole and in combination integrates the method of organizing human activity into a practical application.  For instance, in independent claim 1, the recited limitations of “determining a plurality of data display elements based on the one or more sources, wherein each of the plurality of data display elements is configured to cause displaying health care claims data associated with the entity in a designated format; applying a weight to each of the plurality of data display elements based upon historical levels of user interaction with each of the plurality of data display elements displayed within historical lead summary reports; determining a subset of the plurality of data display elements based on whether weights of each of the plurality of data display elements is at or above at least one threshold, wherein each data display element in the subset satisfies the at least one threshold;” integrates the recited judicial exception into a practical application specifically Vanda Memo.  Applicant’s invention provides a solution, namely, providing fraudulent lead lists in context through a sub-set of display elements based on historical user interaction. Similar rationale applies to the system of claim 11.
The closest prior art of record is the combination of (Nies et al., US 7,418,431) in view of (Ferraro et al., US 2009/0235084) and further in view of (Van Arkel et al., US 2013/0006668).  The combination of these disclosures disclose a method and system for: “in response to receiving lead data identifying an entity associated with a health care claim relating to suspected fraud, determining one or more data sources that were used to identify the entity or the suspected fraud by determining two or more sources from among a plurality of sources; automatically obtaining, from a data repository, specific health care claims data associated with the entity for each of the plurality of data display elements in the subset; generating a lead summary report associated with the entity using a report template, the subset, and the obtained specific health care claims data; wherein the method is performed by one or more computing devices.”
Even though, the combination of the prior art of record discloses the above mentioned features, the prior art of record fails to disclose “applying a weight to each of the plurality of data display elements based upon historical levels of user interaction with each of the plurality of data display elements displayed within historical lead summary reports; determining a subset of the plurality of data display elements based on whether weights of each of the plurality of data display elements is at or above at least one threshold, wherein each data display element in the subset satisfies the at least one threshold;”.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451.  The examiner can normally be reached on 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        2/16/2021